Exhibit 10.1

 

Sonus Networks, Inc.

7 Technology Park Drive

Westford, MA 01886

 

October 8, 2010

 

Mr. Raymond P. Dolan

By electronic delivery

 

Dear Ray:

 

I am pleased to provide you in this letter (the “Agreement”) with the terms and
conditions of our offer of employment by Sonus Networks, Inc. (the “Company”).

 

1.             Position.  The Company agrees to employ you as its President and
Chief Executive Officer, with the powers and duties consistent with such
position.  You will report to the Board of Directors of the Company (the
“Board”).  You will also be appointed as a member of the Board, subject to
re-election at the Company’s 2011 annual meeting of stockholders.

 

As a full-time employee of the Company, you will be expected to devote all of
your business time and energies to the affairs of the Company; provided,
however, that subject to Board approval you may (a) serve as a member of the
board of directors of up to two other companies, provided that neither competes
with the Company and such service does not substantially interfere with your
ability to serve as the Company’s President and Chief Executive Officer, and
(b) participate in charitable activities and serve as a member of the board of
directors of any charitable entity.

 

2.             Commencement Date/Nature of Relationship.  Your employment will
commence no later than October 18, 2010 (the “Commencement Date”).  Employment
at the Company is “at will” and either you or the Company may terminate the
employment relationship at any time and for any reason or no reason, subject to
the provisions of Section 8 below.

 

3.             Compensation.  During your employment with the Company, you will
receive the following compensation:

 

(a)                                 Base Compensation.  Your initial base salary
(“Base Salary”) will be at the annualized rate of $500,000, less applicable
state and federal withholdings, paid twice monthly in accordance with the
Company’s normal payroll practices.  The Company will review your Base Salary on
an annual basis and such Base Salary may be adjusted at the discretion of the
Compensation Committee of the Board (the “Compensation Committee”); provided
that you may elect to terminate your employment for Good Reason (as defined
below) if the Compensation Committee reduces your Base Salary without your
consent.

 

(b)                                 Target Bonus.  You will be eligible to
participate in the Senior Management Cash Incentive Plan (or its successor)
during each year you are employed by the Company, with a target bonus of 100% of
your then-current annual Base Salary (“Target Bonus”).  For 2010, your specific
objectives will be the same ones given to your predecessor.  If received, your
Target Bonus will be pro-rated for the number of days in 2010 that you are
employed with the Company.  In subsequent years, specific objectives for your
Target Bonus will be agreed upon with the Compensation Committee on or about
January 1 with

 

1

--------------------------------------------------------------------------------


 

respect to an award for such year.  Your annual Target Bonus will be paid as
soon as practicable following the Company’s public disclosure of its financial
results for the applicable bonus year, but in no event later than April 15 of
each such subsequent year.

 

(c)                                  Stock Option Grant.  You will be granted
non-qualified options (“Options”) to purchase up to 1,000,000 shares of the
Company’s common stock, $0.001 par value per share, under the Company’s 2007
Stock Incentive Plan, as amended (the “Plan”), subject to the terms of the Plan
and the terms of the Company’s stock option agreement, which will reflect the
terms of this Agreement.  The grant date will be the first 15th day of the month
that next follows your Commencement Date or the first business day thereafter if
that day is not a business day.  The per share exercise price will be the per
share closing price of the Company’s common stock on the grant date.  Subject to
the provisions of this Agreement, the Options will vest and become exercisable
as follows: (i) 25% of the Options (250,000 shares) will vest on the first
anniversary of your Commencement Date and (ii) the remaining 75% of the Options
(750,000 shares) will vest in equal monthly increments of 2.0833% of the Options
thereafter (20,833 shares per month) through the fourth anniversary of your
Commencement Date.  The Options will expire on the tenth anniversary of your
Commencement Date.

 

(d)                                 Performance Share Grant.  In addition to the
above-referenced equity grant, you will be eligible to receive the following
equity compensation upon the following terms and conditions:

 

(i)                                     You will be granted 750,000 restricted
shares of the Company’s common stock under the Plan (the “Performance Shares”),
subject to the terms and conditions of the Plan and the Company’s restricted
stock agreement, which will reflect the terms of this Agreement.  Such
Performance Shares will be granted on the first 15th day of the month following
your Commencement Date or the first business day thereafter if that day is not a
business day (the “Performance Share Grant Date”).

 

(ii)                                  The Performance Shares will only vest upon
certain conditions:

 

(A)                               the Company must achieve certain performance
metrics between January 1, 2011 and December 31, 2011 (the “Performance
Period”); and

 

(B)                               except as provided below, you must remain
employed with the Company at the end of such Performance Period.

 

(iii)                               The Compensation Committee, in its sole
discretion, will establish the “threshold”, “target” and “maximum” levels of
achievement during the Performance Period.  If Company performance (as
determined by the Compensation Committee in its sole discretion) is determined
to be:

 

(A)                               below the “threshold” level of achievement,
then no Performance Shares will vest;

 

(B)                               at the “threshold” level of achievement, then
250,000 Performance Shares will vest, on the schedule and subject to the terms
and conditions set forth below;

 

2

--------------------------------------------------------------------------------


 

(C)                               at the “target” level of achievement, then
500,000 Performance Shares will vest, on the schedule and subject to the terms
and conditions set forth below; and

 

(D)                               at the “maximum” level of achievement, 750,000
Performance Shares will vest, on the schedule and subject to the terms and
conditions set forth below;

 

provided, however, that the number of Performance Shares that will vest for
performance between the “threshold”, “target”, and “maximum” levels of
achievement for the Performance Period will be pro rated.

 

(iv)                              The number of Performance Shares determined by
the formula described in Section 3(d)(iii) above (subsequently referred to as
“Restricted Shares”) will then vest as follows:

 

(A)                           25% of the Restricted Shares will vest on the date
the Company reports its financial results by which the achievement of the
performance metrics can be determined; and

 

(B)                               subject to your continued employment with the
Company on each of the following vesting dates, 25% of the Restricted Shares
will vest on each of the second, third and fourth anniversaries of your
Commencement Date.

 

(v)                                 In the event that you are granted
Performance Shares or Restricted Shares that will not vest, you will
automatically forfeit (the “Forfeiture”), without any action required on your
part, all of the unvested Performance Shares (the “Forfeited Shares”) that you
received under this Agreement without the payment of consideration by the
Company and the Forfeited Shares will revert to the Company.  Upon and after
Forfeiture, the Company will not pay any dividend to you on account of such
Forfeited Shares or permit you to exercise any of the privileges or rights of a
stockholder with respect to such Forfeited Shares, but shall, in so far as
permitted by law, treat the Company as the owner of the Forfeited Shares.

 

(vi)                              Section 83(b) Election. You may elect under
Section 83(b) of the Internal Revenue Code of 1986, as amended, to be taxed at
the time Performance Shares are granted on the Performance Share Grant Date (a
“Section 83(b) Election”).  A Section 83(b) Election must be filed with the
Internal Revenue Service within thirty (30) days of the Performance Share Grant
Date in connection with the grant of any Performance Shares.  You are obligated
to pay the Company the amount of any federal, state, local or other taxes of any
kind required by law to be withheld with respect to the granting (if a
Section 83(b) Election is made) or vesting (if a Section 83(b) Election is not
made) of the shares.  If you do not make a Section 83(b) Election, you will
satisfy such tax withholding obligations by delivery to the Company, on each
date on which shares of common stock will vest and such number of shares that
vest on such date will have a fair market value (calculated using the last
reported sale price of the common stock of the Company on the NASDAQ Global
Select Market on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s

 

3

--------------------------------------------------------------------------------


 

withholding obligation; provided, however, that the total tax withholding cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income).  Such
delivery of shares of common stock to the Company will be deemed to happen
automatically, without any action required on your part, and the Company is
hereby authorized to take such actions as are necessary to effect such delivery
of shares to the Company.

 

(e)                                  Acquisition.

 

(i)                                     In the event of an Acquisition (as
hereinafter defined):

 

(A)                               50% of all unvested Options will vest
immediately upon the date of Acquisition, and the remaining unvested Options
will continue to vest according to their terms; and

 

(B)                               if such Acquisition occurs during the
Performance Period, 500,000 Performance Shares will vest as follows:

 

(1)                                 50% of such shares will vest immediately
upon the date of the Acquisition; and

 

(2)                                 subject to your continued employment with
the Company or a successor entity, 16.667% of such shares will vest on each of
the first, second and third anniversaries of the date of Acquisition; but

 

(C)                               if such Acquisition occurs after the
Performance Period, 50% of the unvested Restricted Shares will vest immediately
upon the date of the Acquisition and the remaining unvested Restricted Shares
will continue to vest according to their terms.

 

4.             Employment Eligibility.  In compliance with the Immigration
Reform and Control Act of 1986, you are required to establish your identity and
employment eligibility.  Therefore, on or before your first day of employment,
you will be required to fill out an Employment Verification Form and present
documents in accordance with such form.

 

5.             Benefits.  During your employment with the Company, you will be
entitled to the following benefits:

 

(a)                                 The Company will reimburse you for your
relocation costs incurred within twelve (12) months of your Commencement Date,
including moving expenses, temporary living and travel expenses and any related
expenses, up to $50,000.  This amount will not include ordinary business
expenses, which will be reimbursed pursuant to Company policy.  You agree to
submit receipts supporting all of your relocation expenses;

 

(b)                                 You will be entitled to four (4) weeks of
vacation per year and such calculation will be ratable for 2010 based upon your
Commencement Date.  Unused vacation may be carried over each year during your
employment or paid to you upon termination consistent with Company policy and
limitations;

 

4

--------------------------------------------------------------------------------


 

(c)                                  You will be entitled to participate as an
employee of the Company in all benefit plans and fringe benefits and perquisites
generally provided to employees of the Company in accordance with Company
policy, currently including group health, life and dental insurance,
401(k) program and equity incentive plans.  The Company retains the right to
change, add or cease any particular benefit for its employees; and

 

(d)                                 The Company will reimburse you for all
reasonable travel, business development, meals, entertainment and other expenses
incurred by you in connection with the performance of your duties and
obligations on behalf of the Company.  You will comply with such limitations and
reporting requirements with respect to expenses as may be established by the
Company from time to time and will promptly provide all appropriate and
requested documentation in connection with such expenses.

 

6.           Confidentiality.  The Company considers the protection of its
confidential information, proprietary materials and goodwill to be very
important.  Therefore, as a condition of your employment and the stock option
and performance stock grants described above, you and the Company will become
parties to a Noncompetition and Confidentiality Agreement.    Two copies of this
agreement have been sent with this Agreement.  Please sign both copies and
return them to the Company prior to your Commencement Date.

 

7.             Indemnity.  As an executive of the Company, the Company will
provide you with an Indemnity Agreement.  Two copies of this agreement have been
sent with this Agreement.  Please sign both copies and return them to the
Company prior to your Commencement Date.

 

8.             Termination and Eligibility for Severance.  You will be eligible
to receive the termination and severance benefits set forth in this Section 8
unless your employment is terminated by the Company for Cause (as defined below)
or you resign from employment other than for Good Reason (as defined below).

 

(a)                                 In the event the Company terminates your
employment for any reason other than Cause, your employment terminates due to
your death or Disability (as defined below), or you terminate your employment
for Good Reason, and subject to your execution of a comprehensive release as set
forth in Section 8(c) below, you (or your estate or your successors and assigns,
as the case may be) will be eligible to receive the following severance and
related post-termination benefits:

 

(i)                                     a lump sum payment equal to one and one
half (1.5) times your then annual Base Salary payable at the time of
termination, unless the termination follows an Acquisition, in which case you
will receive two (2) times your then annual Base Salary;

 

(ii)                                  one and one half (1.5) times your then
Target Bonus payable in a lump sum at the time of termination, unless the
termination follows an Acquisition, in which case you will receive two (2) times
your then Target Bonus;

 

(iii)                               continuation of payment of the Company’s
share of medical, dental and vision insurance premiums for you and your
dependents for the eighteen (18) month period following the termination of your
employment; provided, that if immediately prior to the termination of your
employment you were required to contribute towards the cost of premiums as a
condition of receiving such insurance, you may be required to continue
contributing towards the cost of such premiums under the same terms and
conditions as applied to you and your

 

5

--------------------------------------------------------------------------------


 

dependents immediately prior to the termination of your employment in order to
receive such continued insurance coverage;

 

(iv)                              any allowable unreimbursed expenses, any
accrued but unused vacation pay, and any earned but unpaid bonus amounts owing
to you at the time of termination;

 

(v)                                 any Options that are unvested as of the
termination date and that would vest during the twenty-four (24) months
following your termination will accelerate and immediately vest and become
exercisable upon termination, in accordance with the terms of the applicable
stock option agreement; provided that if your termination under this
Section 8(a) occurs in contemplation of, upon or after an Acquisition, then all
unvested Options at that time will fully accelerate and immediately vest on the
termination date; and all Options vesting pursuant to this Section 8(a)(v) will
remain outstanding and exercisable for the shorter of five (5) years from your
termination date or the original remaining life of the Options; and

 

(vi)                              any Restricted Shares that are unvested as of
the termination date and that would vest during the twenty-four (24) months
following your termination will accelerate and immediately vest upon termination
and such shares will be freely marketable; provided that if your termination
under this Section 8(a) occurs in contemplation of, upon or after an
Acquisition, then all unvested Restricted Shares at that time will fully
accelerate, immediately vest upon termination and be freely marketable.

 

(b)                                 If the Company terminates your employment
for any reason other than Cause, your employment terminates due to your death or
Disability, or you terminate your employment for Good Reason, and such
termination occurs during the Performance Period, 500,000 Performance Shares
will vest as follows:

 

(i)                                     25% of such shares will vest immediately
on the termination date; and

 

(ii)                                  the remainder of such shares shall vest as
Restricted Shares pursuant to the vesting schedule set forth in
Section 8(a)(vi) above.

 

(c)                                  The Company’s provision of the benefits
described in Section 8(a) and/or Section 8(b) above will be contingent upon your
execution of a release of all claims in favor of the Company in a form to be
provided by the Company (the “Release Agreement”), which Release Agreement must
be delivered to the Company within fifty-two (52) days following the termination
of your employment.  The lump sum payment described in Section 8(a) above will
be made on the sixtieth (60th) day following the termination of your employment,
after the Company’s receipt of the executed Release Agreement and the expiration
of any revocation period described in the Release Agreement.  The Company will
have no further obligation to you in the event your employment with the Company
terminates at any time, other than those obligations specifically set forth in
this Section 8.

 

(d)                                 The Company may terminate your employment at
any time with or without Cause by written notice to you specifying the date of
termination.  You may terminate your employment with or without Good Reason by
providing written notice to the Company at least thirty (30) days prior to the
date of termination, specifying the basis for your claim

 

6

--------------------------------------------------------------------------------


 

of Good Reason.  If you seek to terminate your employment for Good Reason, the
Company will have ten (10) days following its receipt of written notice of
termination to cure the circumstance giving rise to Good Reason.  Upon a
termination for Cause by the Company or upon a termination without Good Reason,
you will be entitled to accrued but unpaid Base Salary and benefits through the
date of termination only.

 

(e)                                  Definitions:

 

(i)                                     An “Acquisition” as used in this
Agreement will mean any of the following: (A) any “person,” as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than the Company or its affiliates), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or you) representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; (B) in the
event that the individuals who as of the date hereof constitute the Board, and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Board then still in office who either were members of the Board as of the date
hereof or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; (C) the
consummation of a merger or consolidation of the Company with or the sale of the
Company to any other entity and, in connection with such merger, consolidation
or sale, individuals who constitute the Board immediately prior to the time any
agreement to effect such merger or consolidation is entered into fail for any
reason to constitute at least a majority of the board of directors of the
surviving/purchasing or acquiring entity following the consummation of such
merger, consolidation or sale; (D) the stockholders of the Company approve a
plan of complete liquidation of the Company; or (E) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity not controlled by the Company.

 

(ii)                                  “Cause” as used in this Agreement means
the occurrence of any of the following: (A) gross negligence or willful
misconduct by you in the performance of your duties that is likely to have a
material adverse effect on the Company or its reputation; (B) your indictment
for, formal admission to (including a plea of guilty or non contendere to), or
conviction of (1) a felony, (2) a crime of moral turpitude, dishonesty, breach
of trust or unethical business conduct, or (3) any crime involving the Company;
(C) your commission of an act of fraud or dishonesty in the performance of your
duties; (D) repeated failure by you to perform your duties, which are reasonably
and in good faith requested in writing by the Board of Directors of the Company;
(E) material breach of this Agreement by you, which you do not cure within ten
(10) days following receipt by you of written notice of such breach; or
(F) material breach of any written agreement between you and the Company,
including, without limitation, the Noncompetition and Confidentiality Agreement,
that you fail to remedy within ten (10) days following written notice from the
Company.

 

(iii)                         “Disability” means an illness (mental or physical)
or accident, which results in you being unable to perform your duties as an
employee of the Company for a

 

7

--------------------------------------------------------------------------------


 

period of one hundred eighty (180) days, whether or not consecutive, in any
twelve (12) month period.

 

(iv)                        “Good Reason” means (A) a material breach of this
Agreement by the Company, which breach is not cured by the Company within ten
(10) days following receipt of written notice thereof from you; provided,
however, that the Company may only utilize its cure right two (2) times
hereunder; (B) the relocation of the Company’s headquarters such that the
distance from your residence to the Company’s headquarters is increased by more
than forty (40) miles compared to the distance to the Company’s current
headquarters in Westford, Massachusetts; (C) a reduction in your then annual
Base Salary without your approval; (D) the assignment to you of a lower position
in the organization in terms of your title, responsibility, authority or status
without your approval; or (E) your ceasing to be a member of the Board for any
reason other than your death,  Disability, termination for Cause hereunder,
resignation as an employee or director, refusal to stand for re-election to the
Board or the failure to be elected by the stockholders after being nominated and
recommended by the Board.

 

(f)                                    Tax Implications of Termination Payments.
Subject to this Section 8(f), any payments or benefits required to be provided
under Section 8 will be provided only upon the date of a “separation from
service” with the Company as defined under Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”), which occurs or after the date of termination under this
Section 8. The following rules will apply with respect to distribution of the
payments and benefits, if any, to be provided to you under Section 8:

 

(i)                                     It is intended that each installment of
the payments and benefits provided under Section 8 will be treated as a separate
“payment” for purposes of Section 409A.  Neither the Company nor you will have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

(ii)                                  If, as of the date your “separation from
service” with the Company, you are not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
will be made on the dates and terms set forth in Section 8.

 

(iii)                               If, as of the date of your “separation from
service” with the Company, you are a “specified employee” (each, for purposes of
this Agreement, within the meaning of Section 409A), then:

 

(A)                              Each installment of the payments and benefits
due under Section 8 that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined for
the purposes of Section 409A) will be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A; and

 

(B)                                Each installment of the payments and benefits
due under Section 8 that is not paid within the short-term deferral period or
otherwise cannot be

 

8

--------------------------------------------------------------------------------


 

treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) and that would, absent this subsection, be paid within
the six-month period following your “separation from service” with the Company
will not be paid until the date that is six months and one day after such
separation from service (or, if earlier, your death), with any such installments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum on the date that is six months and one day following your
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence will not apply to any installment of
payments if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year  following the taxable year in which your separation
from service occurs.

 

9.             Section 409A of the Code.   This Agreement is intended to comply
with the provisions of Section 409A and this Agreement will, to the extent
practicable, be construed in accordance therewith.  Terms used in this Agreement
will have the meanings given such terms under Section 409A if and to the extent
required in order to comply with Section 409A.  Notwithstanding the foregoing,
to the extent that this Agreement or any payment or benefit hereunder will be
deemed not to comply with Section 409A, then neither the Company, the Board nor
any of its or their respective designees or agents will be liable to you or any
other person for any actions, decisions or determinations made in good faith.

 

10.           No Mitigation.  The parties hereto agree that you will not be
required to mitigate damages in respect of any termination benefit or payment
due under this Agreement, nor will any such benefit or payment be offset by any
future compensation or income received by you from any other source.

 

11.           Provision of Benefits.  Should the continuation of any benefits to
be provided to you following the termination of your employment hereunder be
unavailable under the Company’s benefit plans for any reason, the Company will
pay for you to receive such benefits under substantially similar plans from
similar third party providers.

 

12.           Other Agreements.  You represent and warrant to the Company that
you are not bound by any agreement with a previous employer or other party which
you would in any way violate by accepting employment with the Company or
performing your duties as an employee of the Company.  You further represent and
warrant that, in the performance of your duties with the Company, you will not
utilize or disclose any confidential information in breach of an agreement with
a previous employer or any other party.

 

13.           Assignment.  This Agreement is personal in nature and neither of
the parties hereto will, without the written consent of the other, assign or
otherwise transfer this Agreement or its obligations, duties and rights under
this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement will, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor will discharge and
perform all of the promises, covenants, duties and obligations of the Company
hereunder.

 

9

--------------------------------------------------------------------------------


 

14.           General.

 

(a)                                  Entire Agreement; Modification. This
Agreement contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth otherwise herein.  This Agreement supersedes any and all prior agreements,
written or oral, between you and the Company.  No modification of this Agreement
will be valid unless made in writing and signed by the parties hereto.

 

(b)                                 Severable Provisions.  This provisions of
this Agreement are severable and if any one or more provisions may be determined
to be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions of this Agreement will nevertheless be binding and enforceable. 
Notwithstanding the foregoing, if there are any conflicts between the terms of
this Agreement and the terms of any Plan document referred to in this Agreement,
then the terms of this Agreement will govern and control.  Except as modified
hereby, this Agreement will remain unmodified and in full force and effect.

 

(c)                                  Governing Law.  This Agreement will be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflict of laws provisions hereof.

 

(d)                                 Arbitration.

 

(i)                                      Any controversy, dispute or claim
arising out of or relating to this Agreement or the breach hereof which cannot
be settled by mutual agreement will be finally settled by binding arbitration in
Boston, Massachusetts, under the jurisdiction of the American Arbitration
Association, before a single arbitrator appointed in accordance with the
arbitration rules of the American Arbitration Association, modified only as
herein expressly provided.  The arbitrator may enter a default decision against
any party who fails to participate in the arbitration proceedings.

 

(ii)                                   The decision of the arbitrator on the
points in dispute will be final, non-appealable and binding, and judgment on the
award may be entered in any court having jurisdiction thereof.

 

(iii)                                Except as otherwise provided in this
Agreement, all the fees and expenses of the arbitrator will be borne by the
Company, and each party will bear the fees and expenses of its own attorney.

 

(iv)                              The parties agree that this Section 14(d) has
been included to rapidly and inexpensively resolve any disputes between them
with respect to this Agreement, and that this Section 14(d) will be grounds for
dismissal of any court action commenced by either party with respect to this
Agreement, other than post-arbitration actions seeking to enforce an arbitration
award or actions seeking an injunction or temporary restraining order.  In the
event that any court determines that this arbitration procedure is not binding,
or otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

 

10

--------------------------------------------------------------------------------


 

(v)                            The parties will keep confidential, and will not
disclose to any person, except as may be required by law, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof.

 

(e)                                  Notices.  All notices will be in writing
and will be delivered personally (including by courier), sent by facsimile
transmission (with appropriate documented receipt thereof), by overnight
receipted courier service (such as UPS or Federal Express) or sent by certified,
registered or express mail, postage prepaid, to the Company at the following
address:  General Counsel, Sonus Networks, Inc., 7 Technology Park Drive,
Westford, MA 01886 (and to 4 Technology Park Drive, Westford, MA 01886 after
December 15, 2010), and to you at the address in your then-current employment
records.  Any such notice will be deemed given when so delivered personally, or
if sent by facsimile transmission, when transmitted, or, if by certified,
registered or express mail, postage prepaid mailed, forty-eight (48) hours after
the date of deposit in the mail.  Any party may, by notice given in accordance
with this paragraph to the other party, designate another address or person for
receipt of notices hereunder.

 

(f)                                    Counterparts.  This Agreement may be
executed in more than one counterpart, each of which will be deemed to be an
original, and all such counterparts together will constitute one and the same
instrument.

 

(g)                                 Survival.       All terms of this Agreement,
which by their nature extend beyond its termination, will remain in effect until
fulfilled and apply to the parties’ respective successors and assigns.

 

(h)                                 Legal Fees.       The Company agrees to
reimburse you for your reasonable legal fees, not to exceed $10,000, incurred in
reviewing this Agreement.

 

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by October 15, 2010.  Please send your
countersignature to this Agreement to the Company, or via e-mail to Jeff Snider,
which execution will evidence your agreement with the terms and conditions set
forth herein.  We are enthusiastic about your joining us, and believe that our
technical and business goals will provide every opportunity for you to achieve
your personal and professional objectives.

 

11

--------------------------------------------------------------------------------


 

Ray, I am looking forward to your joining the team to help us take Sonus to the
next level.

 

Very truly yours,

 

 

 

 

 

/s/ Howard Janzen

 

 

 

 

Howard Janzen

 

 

Chairman

 

 

 

 

 

 

 

 

Accepted by:

 

 

 

 

 

/s/ Raymond P. Dolan

 

10/08/10

 

 

Raymond P. Dolan

 

Date

 

 

 

12

--------------------------------------------------------------------------------